            Case 1:20-cv-08994-JPC Document 21 Filed 01/11/21 Page 1 of 4




                                                                                                          Joshua E. Abraham
                                                                                                                212 374 5370
                                                                                                             seal@butzel.com

                                                                                             Suite 1230  477 Madison Avenue
                                                                                                         New York, NY 10022
                                                                                             T: 212 818 1110 F: 212 898 0123
                                                                                                                  butzel.com

January 11, 2021

Honorable John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1320
New York, New York 10007
CronanNYSDChambers@nysd.uscourts.gov


Re:      Parties’ Discovery Proposals
         Global Interactive Media, Inc. v. On TV Tonight Pty. Ltd.,
         Case No. 1:20-cv-08994-JPC

Dear Judge Cronan:

         Pursuant to the January 4, 2021 Pretrial Conference, Plaintiff Global Interactive Media,
Inc. (“GIM”) and Defendant On TV Tonight Pty. Ltd. (“OTT”) jointly submit their proposed
discovery and briefing schedules related to OTT’s anticipated dispositive motion on patent
eligibility.

              I. Discovery Schedule on Eligibility

         Only one point of disagreement exists with regard to the proposed discovery schedule.

Defendant’s Statement:

         Defendant OTT proposes the following:

              January 25, 2021--Plaintiff to serve eligibility contentions that the asserted
              claims of the Asserted Patents recite inventive features under the second step
              of Alice and 35 U.S.C. § 101, including any factual allegations made in
              Plaintiff’s Complaint that Plaintiff believes support its contentions. Plaintiff’s
              contentions shall include a chart identifying each feature of each asserted
              claim that Plaintiff contends is inventive under the second step of Alice and
              35 U.S.C. § 101 along with Plaintiff’s factual and legal basis for its contention
              for each identified feature. For each identified feature, Plaintiff shall also
              identify any representative claim that the Court may evaluate regarding the
              identified feature. Along with its contentions, Plaintiff must produce or make
              available for inspection and copying all documents or other materials,
              including code, software or other electronic evidence, upon which Plaintiff



\\butzel.int\dfs\UserData\NewYork\gartner\Desktop\For Filing - Joint Letter re Discovery and Briefing Schedule.doc-1/11/21
            Case 1:20-cv-08994-JPC Document 21 Filed 01/11/21 Page 2 of 4

The Honorable John P. Cronan
January 11, 2021

              may rely in support of its contention that a feature of the asserted claims is
              inventive under the second step of Alice and 35 U.S.C. § 101.

        Defendant proposes that Plaintiff serve eligibility contentions to identify what specific
factual issues must be resolved before proceeding to fact discovery. Defendant adapted this
schedule from that ordered by the district court after the United States Supreme Court denied
certiorari in Cellspin Soft. Cellspin Soft, Inc. v. Fossil Grp., Inc., Case No. 4:17-cv-05933-YGR,
ECF No. 164. (N.D. Cal. June 12, 2020).

         The reason for requiring eligibility contentions is this: Eligibility under Section 101 is a
legal issue, which may have underlying issues of fact. Plaintiff’s Complaint does not make any
specific allegations about how the asserted patents were directed to an inventive concept, or how
they represented an improvement over the prior art. Because there are no specific factual
allegations of record, this Court could go forward by ordering briefing and making a ruling on a
motion to dismiss based solely on the pleadings. See Epic IP LLC v. Backblaze, Inc., 351 F.
Supp. 3d 733, 751 (D. Del. 2018) (Bryson, J.) (“With regard to the factual issues, . . . a plaintiff
can[not] simply avoid dismissal simply by reciting in the complaint that the invention at issue is
novel.”). Plaintiff's conclusory statement in the Complaint that the ordered combination of steps
was not well-understood, routine, or conventional is “not enough for eligibility." SAP America,
Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018); see also Customedia Techs., LLC
v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020).

        Skipping a motion for judgment on the pleadings, and allowing limited discovery to
address factual issues underlying the legal issue of eligibility, is only warranted if Plaintiff has
good faith allegations of facts supporting eligibility. Thus, the proposed schedule requires this at
the outset, as an alternative to requiring plaintiff to amend its pleadings to include those
contentions. These contentions will define the scope of limited discovery period.

Plaintiff’s Statement:

        Defendant’s proposal is an improper attempt to shift the burden of proof to the Plaintiff.
In any dispositive motion on eligibility, Defendant bears the burden of proving by clear and
convincing evidence that the claims cover an abstract concept, lack a transformative step, or are
otherwise “well-understood, routine, or conventional.” Berkheimer v. HP Inc., 881 F.3d 1360,
1368 (Fed. Cir. 2018). Plaintiff’s complaint properly alleges, inter alia, that the claims are not
well-understood, routine, or conventional, Dkt. No. 1 at ¶ 8, thus requiring Defendant to prove
that no genuine dispute of material fact exists. The fact that the Northern District of California
may have shifted that burden in one case does not excuse Defendant from its burden here.
Accordingly, Plaintiff GIM’s proposal would eliminate this step in the discovery schedule.
Alternatively, if the Court finds that an exchange of contentions would be proper at this stage,
Plaintiff proposes applying it equally as follows:

              January 25, 2021—Both parties to serve eligibility contentions regarding
              whether the asserted claims of the Asserted Patents recite inventive features
              under the second step of Alice and 35 U.S.C. § 101, including any factual
              allegations that support its contentions. Along with its contentions, each party



\\butzel.int\dfs\UserData\NewYork\gartner\Desktop\For Filing - Joint Letter re Discovery and Briefing Schedule.doc-1/11/21
            Case 1:20-cv-08994-JPC Document 21 Filed 01/11/21 Page 3 of 4

The Honorable John P. Cronan
January 11, 2021

              must produce or make available for inspection and copying all documents or
              other materials, including code, software or other electronic evidence, upon
              which it may rely in support of its contentions.

The parties agree on the remaining discovery schedule as follows:

March 4, 2021--Close of all fact discovery regarding Section 101. Each side is limited to 5
interrogatories, including contention interrogatories, and 10 requests for production relating to
Section 101 issues. The parties must meet and confer within three days of the close of fact
discovery to identify any remaining fact issues and determine whether expert discovery is
necessary. If no fact issues remain, the parties will enter the Briefing Schedule.

March 18, 2021—Plaintiff serves Expert Report(s) relating to Section 101, if any.

April 1, 2021—Defendant serves rebuttal expert report(s) relating to Section 101, if any.

April 10, 2021—Close of expert discovery relating to Section 101 issues.

              II. Briefing Schedule

The parties agree on the following briefing schedule:

[EITHER (a) Two weeks after close of fact discovery OR (b) to the extent any fact issues
remain, two weeks after the close of expert discovery]—Deadline for Defendant to file a
dispositive motion regarding the ineligibility of the claims of the Asserted Patents under 35
U.S.C. § 101 and the Plaintiff’s inability to recover damages under 35 U.S.C. § 286.

[Two weeks after Defendant’s dispositive motion]—Deadline for Plaintiff’s response brief to
Defendant’s dispositive motion.

[One week after Plaintiff’s response brief to Defendant’s dispositive motion]—Deadline for
Defendant’s reply brief in support of Defendant’s dispositive motion.


Respectfully submitted,



By: Excylyn J. Hardin-Smith                                    By: Joshua E. Abraham
Excylyn J. Hardin-Smith                                        Joshua E. Abraham
New York Registration #4499208                                 BUTZEL LONG, PC
7 Times Square, 20th Floor                                     477 Madison Avenue, Suite 1230
New York, NY 10036                                             New York, NY 10022
(212) 765-5070 (Telephone)                                     Tel: (212) 374-5370
Hardin-smith@fr.com




\\butzel.int\dfs\UserData\NewYork\gartner\Desktop\For Filing - Joint Letter re Discovery and Briefing Schedule.doc-1/11/21
            Case 1:20-cv-08994-JPC Document 21 Filed 01/11/21 Page 4 of 4

The Honorable John P. Cronan
January 11, 2021

Neil J. McNabnay                                               Thomas G. Southard (pro hac vice to come)
mcnabnay@fr.com                                                Brian S. Seal (pro hac vice to come)
Texas Bar No. 24002583                                         BUTZEL LONG, PC
David B. Conrad, pro hac vice to be filed                      1909 K. St., N.W., Suite 500
conrad@fr.com                                                  Washington, D.C. 20006
Texas Bar No. 24049042                                         Tel: (202) 454-2800
Collin J. Marshall, pro hac vice to be filed
cmarshall@fr.com                                               Attorneys for Plaintiff Global Interactive
Texas Bar No. 24109509                                         Media, Inc.
Sarika N. Patel, pro hac vice to be filed
patel@fr.com
Texas Bar No. 24073520

1717 Main Street, Suite 5000
Dallas, Texas 75201
(214) 747-5070 (Telephone)
(214) 747-2091 (Facsimile)


Attorneys for Defendant On TV Tonight Pty.
Ltd.




\\butzel.int\dfs\UserData\NewYork\gartner\Desktop\For Filing - Joint Letter re Discovery and Briefing Schedule.doc-1/11/21
